Case 7:17-cr-00056-MFU Document 361 Filed 01/07/21 Page 1 of 2 Pageid#: 1925




                                       IN THE
                            UNITED STATES DISTRICT COURT
                                      FOR THE
                            WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


 UNITED STATES OF AMERICA                          Criminal No.: 7:17-CR-00056

       v.

 MONTA ORLANDO JORDAN, et. al.




                                NOTICE OF WITHDRAWAL


       Jeb Terrien, Assistant United States Attorney, for the Western District of Virginia,

hereby notes his withdrawal as counsel in this case for the United States of America.



                                                    Respectfully submitted,
                                                    DANIEL P. BUBAR
                                                    ACTING UNITED STATES ATTORNEY


                                                    /s/ Jeb T. Terrien
                                                    JEB T. TERRIEN (Virginia 41959)
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    255 West Main Street
                                                    Charlottesville, Virginia 22902
                                                    434-293-4283
Case 7:17-cr-00056-MFU Document 361 Filed 01/07/21 Page 2 of 2 Pageid#: 1926




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2021, I have electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.


                                                     /s/ Jeb T. Terrien
                                                     JEB T. TERRIEN
                                                     Assistant United States Attorney
